Luke, J.,
dissenting. In the judgment overruling the plea the court stated that the evidence came fully up to “the same-transaction test” and “the same-evidence test” within the meaning of the cases of Roberts v. State, 14 Ga. 8 (58 Am. D. 528), and Gully v. State, 116 Ga. 527, 528 (42 S. E. 790), and that “the defendant ought not to be put on trial again for the same offense,” but that in view of section 29 of the Penal Code (1910), the plea was overruled. The code section referred to by the court reads as follows: “All criminal cases shall be tried in the county where the crime was committed, except cases in the superior courts where the judge is satised that an impartial jury can not be obtained in such county. When he becomes thus satisfied, he may change the venue for the trial.” However, paragraph 8 of article 1 of the bill of rights of the constitution of Georgia (Civil Code (1910), § 6364) provides that “No person shall be put in jeopardy of life, or liberty, more than once for the same offense, save on his or her own motion for a new trial after conviction, or in case of a mistrial.” The foregoing provision appears in the Penal Code (1910), as § 11. The constitution of the United States contains this provision: “Nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb.” Civil Code (1910), § 6688.
*458In Morgan v. State, 119 Ga. 964, 967 (47 S. E. 567), the rule by which it can be determined whether a crime is a single offense or whether the facts make two offenses is stated as follows: “A person may commit but one offense of carrying a weapon concealed upon his person, although he carries it thus concealed for many hours, because the nature of the offense is such that it may be continuously committed; but whenever the continuity of the act constituting the offense is broken, that particular offense is at an end, and another like offense is committed when the weapon is again concealed by him on his person.”
If it be granted that but a single offense was committed, it necessarily follows that it would be a violation of our constitution to try the defendant a second time for it in Gwinnett county. If the defendant could be tried again in Gwinnett county, there appears no reason why he could not be again put upon trial for the same offense in Pulton county. An offense committed on a county line may be tried in either county, not in both counties. See Penal Code (1910), § 26. Under section 24 of the same code, when a crime is committed on a river forming the boundary line of this State and the evidence does not definitely disclose on which side of the line between the two counties, at the place where it touches the river, the offense was committed, "the courts of either county may maintain jurisdiction.” These two code sections are mentioned merely to show with what sanctity the lawmakers of our State regard the constitutional provision quoted above. My com elusion is that the offense charged in the two- indictments was the same crime, and that the court erred in overruling the plea of autrefois acquit.